Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1: FIGS. 3-11, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality of closure elements that are zippers and configured to reduce the effective dimension of the sling when select zippers are coupled thereby adjusting the dimensions of the interflank panel.
Species 2: FIGS. 12 and 13, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are hook and loop fasteners and configured to reduce the effective dimension of the sling when select zippers are coupled thereby adjusting the dimensions of the interflank panel.
Species 3: FIGS. 14 and 15, sling comprises a left flank, right flank, and interflank and further comprising a plurality of closure elements that are zippers and configured to reduce the effective dimension of the sling when select zippers are coupled thereby adjusting the dimensions of the interflank, the interflank panel further comprising a plurality of interflank panel segments that can be individually reduced in dimension.
Species 4: FIG. 16, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are buttons and buttonholes and configured to reduce the effective dimension of the sling when select elements are coupled thereby adjusting the dimensions of the interflank panel.
Species 5: FIGS. 17 and 18, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are male snap studs and female snap receptacles and configured to reduce the effective dimension of the sling when select elements are coupled thereby adjusting the dimensions of the interflank panel.
Species 6: FIG. 19, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are buckle frames with tongues and straps with holes, and configured to reduce the effective dimension of the sling when select elements are coupled thereby adjusting the dimensions of the interflank panel.
Species 7: FIG. 20, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are eyelets and lace, and configured to reduce the effective dimension of the sling when select elements are coupled thereby adjusting the dimensions of the interflank panel.
Species 8: FIGS. 21-23, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are loops and lace, and configured to reduce the effective dimension of the sling when select elements are coupled thereby adjusting the dimensions of the interflank panel.
Species 8: FIG. 24, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are hooks and lace, and configured to reduce the effective dimension of the sling when select elements are coupled thereby adjusting the dimensions of the interflank panel.
Species 9: FIGS. 25-27, and 29A-29C, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are strips of material and thread, and configured to reduce the effective dimension of the sling but when broken however, cannot be recoupled.
Species 10: FIG. 28, sling comprises a left flank, right flank, and interflank panel and further comprising a plurality closure elements that are strands of thread, and configured to reduce the effective dimension of the sling but when broken however, cannot be recoupled.
	The species are independent or distinct because the different species have mutually exclusive characteristics, including the structural configuration of and connection between the closure members among species 1-10. In addition, these species are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (between species I through 10) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/2/2022